Citation Nr: 1343143	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  07-10 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel





INTRODUCTION

The Veteran had active duty service from August 1995 to October 1999.

This appeal initially came to the Board of Veterans' Appeals (Board) from a July 2006 rating decision.  

The Board has subsequently remanded the Veteran's claim on several occasions, including December 2010, April 2011, September 2012, and December 2012 for additional development.  The directed development has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

It is noted that the Veteran had also pursued a claim for service connection for a back disability which was remanded to the Board by the Court of Appeals for Veterans Claims (Court) in March 2012 for action consistent with the directives of a joint motion for remand (JMR).  This issue was subsequently denied by the Board and is no longer on appeal.

When a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such, the Board has characterized the claim for service connection for a mental health condition as entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).   

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

The issue of service connection for headaches was raised by a letter received in August 2013, the issue has therefore been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
FINDINGS OF FACT

1.  The Veteran's schizophrenia was not diagnosed either in service or within a year of separation from service, and symptoms consistent with schizophrenia have not been continuously present since service.

2.  The weight of the evidence makes it less likely than not that the Veteran's schizophrenia either began during or was otherwise caused by his military service. 

3.  The evidence fails to corroborate any in-service stressor which the Veteran contends supports a diagnosis of PTSD.

4.  To the extent the Veteran asserts that he has PTSD as a result of fear of hostile military or terrorist activity, the evidence of record fails to corroborate any of his allegations being exposed to any hostile military or terrorist activity  


CONCLUSION OF LAW

Criteria for service connection for an acquired psychiatric disability, to include schizophrenia and PTSD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

In this case, the Veteran has been diagnosed with several acquired psychiatric disabilities, including PTSD and schizophrenia.  As will be discussed below, the weight of the evidence is against a finding that the Veteran has PTSD, but even if he were found to meet the DSM-IV criteria for a diagnosis of PTSD, PTSD is not listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to that portion of the appeal.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).  Psychoses are considered to be chronic disorders; and here there is some evidence that the Veteran has a psychoses.  

For example, in March 2006, a psychiatrist stated that the Veteran's symptoms were Scneiderian in nature and were indicative of a psychotic process beyond a personality disorder, such as schizophrenia.  Thus, schizophrenia is a "chronic disease" under 38 C.F.R. § 3.309(a) and 38 C.F.R. § 3.303(b) applies to it.

Service connection may also be established with certain chronic diseases, including schizophrenia, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Finally, service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

The Veteran served on active duty from August 1995 to October 1999.  In February 2006, he filed a claim seeking service connection for a mental "health condition (undiagnosed)".  

During the course of his appeal, the Veteran has undergone significant psychiatric treatment and evaluation.  The primary diagnoses that are included in the record are schizophrenia and PTSD.  However, as will be discussed, the evidence ultimately does not support a diagnosis of PTSD, as the Veteran is not shown to meet all of the DSM-IV criteria for such a diagnosis.

The Board will first address schizophrenia, and then will address the PTSD component of the claim.

It is not disputed that the Veteran has schizophrenia, as schizophrenia is consistently diagnosed throughout the record, including in both VA and Vet Center treatment records and in multiple VA examination reports.  

However, the evidence does not show that schizophrenia was diagnosed either in service or within a year of separation from service, and it does not show that symptoms of schizophrenia were continuously present from service forward.

Service treatment records do not show that any psychiatric treatment was rendered while the Veteran was in service.  The Veteran also consistently denied any symptoms on his medical history surveys which might be associated with mental problems.  

For example, in October 1999, the Veteran denied having experienced any frequent trouble sleeping, depression/excessive worry, or any nervous trouble.  On a report of medical assessment dated in October 1999, the Veteran indicated that he was concerned about alcoholism, but he denied experiencing any illness for which he had not sought treatment, providing factual evidence against his own claim.  

This is not to say that the Veteran was without problems during service, as it is clear that he experienced a significant problem with alcohol both before and during service which resulted in several arrests for driving under the influence of alcohol; he was investigated for fraudulent enlistment on account of failing to disclose prior arrests to his Navy recruiter; and there was also a finding that the Veteran had problems being on time in one performance evaluation.  However, none of these problems has been specifically identified by a medical professional as being indicative of the onset of "schizophrenia". 

In June 1996, the Veteran was investigated for fraudulent enlistment.  It was felt that he had not disclosed his past criminal activity to the Navy recruiter.  Personnel records show that the Veteran was convicted of a DUI just months prior to enlisting in 1995.  He was also convicted of an assault earlier in the 1990s.

The Veteran was noted to be performing marginally both academically and militarily and it was suggested that he had questionable potential to be a productive sailor.  It was recommended that the Veteran be administratively separated from the Navy.  However, after receiving several written statements from sailors who had worked with the Veteran, attesting to his ability to perform, an administrative Board voted unanimously in September 1996 to retain him.  Of note, on the form that delivered the vote, it was marked that a psychiatric evaluation was not applicable to this situation. 

Unfortunately, the Veteran continued to have problems with alcohol while in service.  In December 1995, he was taken to the emergency room where he had a Blood Alcohol Content (BAC) of more than 2.5 times the legal limit.  In February 1996, the Veteran was enrolled in an Alcohol Abuse Rehabilitation program.  

In August 1996, a drug and alcohol evaluation was conducted at which it was noted that the Veteran was in denial and that a personality disorder could not be ruled out.  It was noted that he had experienced three significant alcohol related incidents including a DUI prior to enlistment.  This is the most significant piece of evidence suggesting that symptoms of schizophrenia might have manifested during service, but only to the extent that it was noted that the Veteran might have psychiatric problems.  However, even then no Axis I or Axis II psychiatric disability (other than possibly alcohol abuse) was ever diagnosed in service.  Moreover, the Veteran denied any such symptoms while in service.  

Furthermore, even if the presence of a personality disorder was confirmed, service connection may not be awarded for personality disorders.  See 38 C.F.R. § 3.303(c).

The Veteran was also seen by medical professionals on a number of occasions during service for routine examinations but no psychiatric problems or symptoms were noted, providing more evidence against this claim.  The medical records are detailed.

In July 1999 the Veteran was once again convicted of drinking and driving.  On a report of medical assessment dated in October 1999, the Veteran indicated that he was concerned about alcoholism, but he denied experiencing any illness for which he had not sought treatment.  

In addition to reviewing the service treatment records, the Board also considered the Veteran's service personnel records.  In a July 1997 report, it was noted that the Veteran had been counseled on numerous occasions for being late to work.  Again, this is not felt to be a symptom of schizophrenia, and no medical professional has identified it as indicative of the onset of schizophrenia.  Moreover, in the Veteran's next assessment in January 1998, he was noted to have made steady progress since his last report.  

The Veteran's performance evaluations were also solid during service, and demonstrated significant improvement in performance during his time in service.  On his last three performance evaluations (covering six month periods from January 1998 to June 1999) the Veteran's average scores were 3.57, 3.86, and 3.71, showing an above average performance during this time (a score of 3.0 is assigned when a sailor's performance meets standards and a 4.0 is assigned when a sailor's performance is above standards).  It is noted that these scores represented marked improvement from the 2.83 and 3.0 which were assigned for his two reviews in 1997.   

The Veteran was given a general discharge under honorable conditions, on account of failure of alcohol rehabilitation and DUI in July 1999.  However, again there was no suggestion of psychiatric impairment at that time.  

As described, the Veteran did have problems during service, but there does not appear to be any records documenting symptoms in service that were indicative of the onset of schizophrenia.  No psychiatric symptoms were reported or treated, and the Veteran's performance improved while he was in service, as shown by the ratings given on his performance evaluations.  Eventually, the Veteran was discharged on account of alcohol problems; but even then, it was noted in June 2003 upon expiration of the Veteran's reserve commitment that he was recommended for reenlistment.

The Veteran appears to have first undergone psychiatric treatment in 2005, approximately six years after separation.  In February 2006, he was referred to VA's mental health clinic after voicing complaints of the FBI and others following him around.  The Veteran stated that he was being monitored by a secret society, which he had become aware of because all of a sudden he would see a number of military cars.  He added that on occasion the television would send him messages.  He indicated that he had been experiencing the symptoms since the 1990s.  He denied having seen a psychiatrist previously.  He reported two captain's masts in service for drinking and for unauthorized leave.  The psychiatrist rendered a diagnosis of schizophrenia vs. schizoaffective disorder vs. bipolar disorder.  The psychiatrist felt the most likely diagnosis was schizophrenia.

This diagnosis was confirmed at subsequent treatment sessions and the Veteran continues to be diagnosed with schizophrenia in the present day.  

However, the question of service connection turns on when the condition began.  As noted the service treatment records do not show treatment for schizophrenia, and the Veteran himself specifically denied psychiatric symptoms at his medical history survey completed in conjunction with his separation physical, providing highly probative evidence against his own claim.

Schizophrenia was likewise not diagnosed for approximately six years after separation.  

The Veteran has on several occasions after service asserted that his symptoms began during service, or even prior to service.  For example, at the initial treatment session in February 2006, the Veteran stated that he had had been experiencing the symptoms since the 1990s.  However, the Veteran did not enlist until 1995; that is mid-way through the 1990s.  He was found psychiatrically normal at his enlistment physical and is therefore entitled to the presumption of soundness; but, even so, evidence must show the onset of a psychiatric disability during service.  See Gilbert v. Shinseki, 26 Vet. App. 48 (October 2012).  As such, this statement, in and of itself, even if believed, would not place the onset of the Veteran's psychiatric symptomatology during his time in service.

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

However, in such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Here, the Board has reviewed the claims file, including the numerous statements by the Veteran both in treatment records and elsewhere.  However, ultimately, the Board finds that his statements are not sufficiently reliable to establish that the onset of his psychiatric symptoms occurred during service.  The Veteran is simply not an accurate historian of his schizophrenia.  

As noted, the Veteran has been diagnosed as a paranoid schizophrenia, which is documented to have caused him to experience hallucinations and paranoid thoughts.  The Veteran has, for example, reported hearing messages through the television and other media, and he has often voiced assertions that clearly have no basis in reality, such as that the government is following him.  

In December 2011, the Veteran asserted that the Department of Defense had altered his records to remove any indication of combat exposure, further evidencing his paranoia.  Moreover, it was noted that the Veteran was unable to recall either the exact dates or events regarding his alleged traumatic events, and much of the information pertaining to his military service.  The Veteran again reported being in a near miss of a rocket attack while stationed aboard the U.S.S. Arleigh Burke (a contention which has never been supported by any actual corroborating information, to include the ship's deck logs).  He was noted to have difficulty concentrating, learning, and recalling information.

The Board also previously noted in one remand that both contradictory and demonstrably incorrect statements by the Veteran were found throughout in the record.  In May 2008, the Veteran told a VA clinician that he was wounded by toxins in his brain during combat, received and returned direct fire, and was exposed to chemical agents through his ship's ventilation system during chemical warfare.  At a VA general medical C&P examination in October 2010, the Veteran reported that he served in combat, was exposed to explosives, and is filled with toxins.  At a VA PTSD examination in October 2010, the Veteran alleged that he served on a destroyer on combat missions, including Operation Desert Fox, and heard shots being fired from the ship which "freaked me out."  The October 2010 VA examiner noted that the Veteran "also mentioned chemical warfare threats but his thinking was so loose it was difficult to get adequate information from him about such threats."  

In contrast to assertions of combat experience in January 2007, May 2008, and October 2010, the Veteran had previously informed another VA clinician in December 2005 that he had not experienced combat during service.  The Veteran's DD Form 214 and other service personnel records do not include any indicia of combat service.  

In this regard, it is important for the Veteran to understand that, based on a detailed review, there is no indication that his records have been altered. 

Moreover, Operation Desert Fox occurred between December 16-19, 1998, a time during which the naval ship on which the Veteran was stationed, the U.S.S. Arleigh Burke, was docked in Norfolk per the ship's logs.  As such, the Veteran is not shown to have participated in the operation which he has asserted is the leading cause of his PTSD. 

As noted, the Veteran has demonstrated a repeated propensity for making statements which he may very well believe to be true but which are likely not.  For example, in December 2005, the Veteran told a VA clinician that he is being followed and watched everywhere he goes by either the Federal Bureau of Investigations (FBI) or the Secret Service.  Also, in February 2006, the Veteran told a VA clinician that he was being monitored by a secret society, and that his television was sending him the message that he can run but he cannot hide.  In March 2006, the Veteran told a VA clinician that "I hear voices telling me things.  Like they are transmitting through the TV or radio.  It's like psychological warfare."   Based on such statements, the December 2005 VA clinician asserted that the Veteran "may not be a reliable historian," and the October 2010 general medical VA C&P examiner determined that the Veteran's "thinking is very disorganized, [and he] does not give a cogent history....His thought disorder and disorganized thought processes make the history not substantive in terms of delineating the history of the problems."

Based on the above, the Board finds that the Veteran is not a reliable historian of his disability. 

The Veteran has on several occasions suggested that his psychiatric symptoms began either during or around the time of his military service.  In February 2006, he indicated that he had been experiencing the symptoms since the 1990s (although at the same appointment he also asserted that the FBI and others were following him around).  In May 2006, the Veteran was seen by VA psychiatry at which time it stated that he felt his illness began in the Navy.  He stated that he was seen at that time by a psychiatrist, but was diagnosed, with alcohol abuse, when he was allegedly hearing voices and having other symptoms.  He stated that he had stopped hearing voices, but the television continued to send him messages.  However, the Veteran has been documented as having a bad memory and difficulty recollecting events.  Moreover, he has consistently been disturbed by symptoms such as hallucinations and paranoia.  

The Veteran did submit community college transcripts from 2001-2004 showing numerous failed classes, and he asserted that he was unable to function mentally in class as a result of his schizophrenia.  However, the transcripts cover a period that commenced more than a year after he separated from service, and therefore do not establish the onset of symptomatology either in service, or within a year of separation from service.  Moreover, the first transcript from summer session 5 in 2001 noted that the Veteran had passed 62 hours of courses at that time with a 2.28 GPA; suggesting some ability to complete school prior to that period.

As such, service connection for schizophrenia is not warranted on a presumptive basis, as the evidence does not establish that the Veteran's schizophrenia was diagnosed either in service or within a year of service and the symptoms that have since been diagnosed as schizophrenia are not shown to have existed continuously since service.  However, service connection may still be warranted if the evidence shows that the Veteran's schizophrenia either began during or was otherwise caused by his military service.

Several medical professionals have also weighed in on the onset of the Veteran's schizophrenia.  

At a VA psychiatric treatment session in March 2006, a VA psychologist noted that the Veteran's main problem was paranoia, as he was sure that he had been followed and that certain government entities were watching him and trying to foil him.  The Veteran reported abusing alcohol in service and recalled an incident in service in which he was heavily intoxicated and vocalizing paranoid beliefs when he was allegedly apprehended and beaten by the military police.  The Veteran stated that he was later sent to a 30 day inpatient alcohol program and asserted that his paranoid ideation had increased since that time.  The psychologist found that there did not appear to have been any early life developmental disorders either reported by the Veteran or noted in his records.  

The psychologist indicated that the symptoms as reported by the Veteran arose during his military service and had increased over the previous several years.  

However, it is unclear from this treatment record what in-service events or symptoms the doctor was referring to; and there is no evidence, beyond the Veteran's own statements, to support the suggestion that he was beaten by the shore police or that he was voicing paranoid beliefs. 

Further, as noted above, the psychologist is basing this opinion on the reports of the Veteran which, as noted above, are not factually reliable (a factual finding made by the Board).

In February 2007, the VA psychiatrist who first treated the Veteran and diagnosed him with schizophrenia wrote that it was his opinion based on interviews with the Veteran and with available documents that it was more likely than not that the Veteran experienced the beginning symptoms of schizophrenia while in active service, but was not diagnosed.  He explained that his conclusion was based on the symptoms the Veteran described he was experiencing in the military and the fact that schizophrenia usually manifests itself around the age the Veteran was while in military service.  However, the doctor did not actually identify any of the symptoms the Veteran had reported.  

The common element in the endorsements which support the Veteran's contention of in-service onset of schizophrenic symptoms is the fact that they appear to be based entirely on allegations made by the Veteran, who has voiced numerous statements during the course of his appeal that are not grounded in reality, as noted above.  He has also been found repeatedly not to be a reliable historian and to have memory problems.  As such, to the extent a medical professional relies on recollections from the Veteran which are untrue the medical opinion itself is rendered not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

None of the statements from the medical professionals, which suggest that the Veteran's symptoms began during service, actually identify the specific symptoms that are considered to have shown the onset of symptoms schizophrenia during service.  The Board finds that the treatment records during service outweigh the Veteran's current recollections of events.

In November 2009, a report of intake from the Vet Center it was noted that the Veteran had gotten discharged in 1999, then went to school for a few years, then got a job in landscaping.  The Veteran stated that he noticed many changes in himself and that he became very paranoid over the military trying to investigate him.  Yet, this statement suggests that the paranoia had onset more recently than service.

It is noted that in a February 2012 joint motion for remand (JMR) regarding a claim for service connection for a back disability, it was agreed that the Board had erred in categorically rejecting the Veteran's statements regarding being severely beaten by the shore patrol as not credible based solely on the absence of any medical evidence.

In a December 2012 decision, the Board acknowledged that lay evidence cannot be found to lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the Board went on to explain that the Veteran's statements regarding his back were simply not credible.  The Veteran had asserted that his back was injured when he was allegedly beaten by the shore patrol and that he had then received treatment for his back following this incident.  However, the Board noted then, and again emphasizes here, that there is no report of any physical assault in the Veteran's service treatment or personnel records.  The Veteran's service records are complete.  In this regard, as noted above, the Veteran's own statements in service do not support this claimed event.  This finding is not based on a lack of evidence, but on affirmative evidence against the claim.

Moreover, as was explained in the earlier Board decision, the Veteran gave a series of different dates for his back problems, limiting his credibility on that front, and making it less likely that he was actually assaulted by any shore patrol.  Other factual statements the Veteran has made limit his overall reliability.

At a VA neuropsychological evaluation in January 2012 it was noted that the Veteran's psychiatric history was positive for schizophrenia (paranoid type), anxiety, and PTSD.  The Veteran was noted to have been diagnosed with schizophrenia at the Orlando VA Medical Center in 2006 following psychological testing.  However, the medical professional suggested that the available records indicated that the Veteran began experiencing psychotic symptoms in the early to mid 1990s including auditory hallucinations, ideas of references, thought insertion, and paranoia.  It is unclear what the "available records" is in reference to, but the fact remains that this statement does not place the onset of the Veteran's psychiatric symptomatology in service, as the Veteran was not in-service in the early 1990s as he enlisted in 1995.

Again, the only evidence of the Veteran's alleged assault is from his statements which have repeatedly been shown to be unreliable.  As such, to the extent that medical professionals have relied exclusively on the Veteran's statements to place the onset of his schizophrenia in service, the Board finds that those opinions lack probative value.  This is particularly true in that the medical professionals did not identify any specific event that would allow the Board to judge whether the Veteran's account of such an incident was credible.

Given these suggestions that the Veteran's symptoms might have begun in service, VA obtained several VA examinations to investigate such assertions.

In October 2010, the Veteran underwent a VA examination.  The examiner noted that the Veteran mentioned chemical warfare threats, but found that his thinking was so loose that it was difficult to get adequate information out of him about the threats.  The Veteran was noted to have highly paranoid thoughts, and his thought and speech patterns were noted to be consistent with a thought disorder (the Veteran's thinking was mildly disorganized as he often rambled, he had loose associations, he showed tangentiality, and he was garrulous in his speech).  The examiner felt that schizophrenia with its associated symptomatology was the Veteran's primary problem.  The psychologist provided an addendum in December 2010, after reviewing the Veteran's claims file.  He noted that the Veteran was first diagnosed with schizophrenia seven years after discharge.  He stated that in reviewing the Veteran's claims file he found no service treatment records where the condition was treated or even indicated.  The psychologist explained that typically the first onset of schizophrenia is late adolescence or early adulthood and treatment records show that the Veteran was 34 years of age when he began receiving treatment.  The psychologist acknowledged that it was unlikely that a person would experience his first psychotic break at that late age, he had no medical records to clarify an earlier onset, and the Veteran's insight was so limited that he was unable to provide an accurate estimation of when the onset of his current psychiatric condition occurred.

Given the above, the Board must carefully consider giving the Veteran the benefit of the doubt.

In February 2013, another VA examination was provided at which the examiner again found the Veteran's symptoms to be consistent with schizophrenia.  The Veteran noted that he was reduced in rank during service for alcohol abuse, and reporting working as an engineering tech for approximately three years but got laid off around 2003-04 because his mental problems became too great.  The examiner stated that he found no evidence in the claims file that the Veteran experienced symptoms of schizophrenia while serving in the military, and opined that it was therefore less likely than not that his schizophrenia either began during or was otherwise caused by his military service.

As discussed, there is some suggestion that the Veteran's schizophrenia began during service, but this evidence is entirely reliant on the largely incredible statements that have been voiced by the Veteran.  These statements have also failed to take into account the evidence that showed the Veteran's performance in service improving, not getting worse.  As such, the probative value of such medical opinions is greatly reduced; and when compared with the well-reasoned medical opinions that were generated following the two VA examinations, the weight of the evidence is against the conclusion that the Veteran's schizophrenia began during service.  The Board finds that the detailed medical records of service along with the 
February 2013 VA examination provide highly probative evidence against the claim and it is significantly less likely than not that the Veteran's current problem began during his service. 

The Veteran has also submitted a series of articles which attempt to link schizophrenia to alcohol, drug abuse, and smoking; and a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  However, in the present case, the treatise evidence submitted by the Veteran is not accompanied by the opinion of any medical expert.  The Board concludes that this information is insufficient to establish the required medical nexus opinion.
 
Moreover, the law specifically prohibits service connection for any disability that results from a disease that is attributable to the use of alcohol or tobacco products during a Veteran's active service for claims, as in the instant case, filed after June 9, 1998.  38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300(a).  Here, the Veteran's claim was received in February 2006.  As such, 38 C.F.R. § 3.300 is applicable and precludes service connection for a disability secondary to tobacco use.  As such, even if the studies linked schizophrenia to the use of tobacco or alcohol during service, service connection would still not be warranted, unless it were shown that schizophrenia manifested in-service, which as discussed above is not shown in this case.

Therefore, service connection for schizophrenia is denied.

The Board has also considered whether service connection is warranted for PTSD, but ultimately concludes that such a claim fails in two regards.  First, the weight of the evidence is against a finding that the Veteran has PTSD.  Second, even if it were accepted that he has PTSD, it is not shown that it was the result of either a corroborated stressor or fear of hostile military or terrorist activity.

To establish service connection for PTSD the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

In July 2010 the regulations pertaining to service connection for PTSD were amended.  Effective July 13, 2010, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)) and 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . , and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  38 C.F.R. § 3.304(f)(3).  These revised regulations are applicable to the Veteran's claim.

A review of the Veteran's claims file shows that PTSD has been listed in a number of his treatment records.  However, some questions remained as to whether the Veteran actually met the criteria for PTSD.  As such, several VA examinations were provided.

In October 2010, the Veteran underwent a VA examination.  With regard to possible stressors, the Veteran reported that he was stationed on a destroyer that was on combat missions (reported as Operation Desert Fox).  He stated that while on these missions he heard shots being fired from the ship, which freaked him out.  The doctor noted that the Veteran also mentioned chemical warfare threats, but his thinking was so loose that it was difficult to get adequate information out of him about the threats.  The Veteran was noted to have highly paranoid thoughts, and his thought and speech patterns were noted to be consistent with a thought disorder (the Veteran's thinking was mildly disorganized as he often rambled, he had loose associations, he showed tangentiality, and he was garrulous in his speech).  The medical professional stated that based on what the Veteran presented, he was unable to determine if he met the criteria for PTSD.  The medical professional felt that schizophrenia with its associated symptomatology was his primary problem.  The medical professional stated that no PTSD diagnosis was assigned due to a lack of regular symptoms.  He reported, but did not demonstrate PTSD symptoms.  

In February 2013, another VA examination was provided.  The examiner found that he did not have a PTSD diagnosis that conformed to the DSM-IV criteria.  The examiner found his symptoms to be consistent with schizophrenia.  The Veteran noted that he was reduced in rank during service for alcohol abuse.  Following service, the Veteran worked as an engineering tech for approximately three years but got laid off around 2003-04 because his mental problems became too great.

The Veteran told the examiner that he was confronted by hostile fire in November 1998, as well as being in a full-fledged war with tomahawk missiles.  He also reported experiencing chemical warfare with casualties, but he stated that this information was "black ops" and indicated that his files were sealed.  The examiner found that the Veteran's reported stressor did not meet criterion A for a PTSD diagnosis.  It was also found not to be related to the fear of hostile military or terrorist activity.  The examiner explained that the Veteran was vague as to the event itself and no detailed information about such an attack was documented in the claims file.

As noted, PTSD has been listed in a number of the Veteran's treatment records, but the two VA examinations which investigated the issue more closely led to the conclusion that the Veteran did not actually meet the DSM-IV criteria for PTSD.

The Board acknowledges that a PTSD diagnosis is required to conform to the diagnostic criteria outlined in the DSM-IV.  See 38 C.F.R. §§ 3.304(f), 4.125(a) (2012).  ". . . [A] clear (that is, unequivocal) PTSD diagnosis made by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor."  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  Further, "[m]ental health professionals are experts and are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis."  Id.  

Here, however, the Board is confronted with a situation in which there are conflicting opinions as to whether the Veteran actually meets the DSM-IV criteria for PTSD.  When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190   (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

Here, the two VA examiners both explained why the Veteran did not meet the DSM-IV criteria for PTSD; specifically, that he lacked Criterion A.  Conversely, the records which contain PTSD as a diagnosis do not explain how the Veteran meets the DSM-IV criteria for a diagnosis of PTSD, and in particular how he met Criterion A.  Were they to explain how he met the criteria, the Board would be able to weigh the rationales, but because the records do not show how the Veteran meets the DSM-IV criteria for a diagnosis of PTSD, the Board finds the examination reports finding that he does not have PTSD to be the most probative and therefore entitled to the greatest weight.  When this is done, the evidence of record is against the conclusion that the Veteran actually has PTSD, meaning that the criteria for service connection would not be met for PTSD.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
 
Moreover, even if it were to be accepted that the Veteran met the DSM-IV criteria for PTSD, the evidence does not show a corroborated stressor during the Veteran's service, and the evidence does not show that the Veteran has PTSD as the result of fear of hostile military or terrorist activity as contemplated by the revised regulations. 

The Board has remanded the Veteran's claim on several occasions, including December 2010 and April 2011 in an effort to corroborate any of the Veteran's reported stressors.  In the April 2011 remand, the Board requested that efforts be made to verify the following stressors: The Veteran's December 2005 statement that he observed "ethnic cleansing" during service; the Veteran's January 2007, May 2008, and October 2010 statements that he served in combat; the Veteran's May 2008 statements that he received and returned direct fire and was engaged in or exposed to chemical warfare; and the Veteran's October 2010 statements that he was exposed to explosives, served on a destroyer on combat missions (possibly Desert Fox), and heard shots being fired from his ship.

The Board remanded the Veteran's claim again in December 2012 to ensure that efforts were made to corroborate the Veteran's stressors.  The Veteran was asked to provide approximately two-month ranges in which each stressor allegedly occurred.

In January 2013, the Veteran submitted a stressor statement.  He indicated that his combat mission illnesses consisted of PTSD and traumatic brain injury (TBI).  He reported being stationed on the U.S.S. Arleigh Burke from October-December 1998.  His triggers were loud bombing, noise, flashbacks, and nightmares.  He indicated that his incident occurred while on a guided missile destroyer with tomahawks and other ordinance.  He stated that they were in battle ready mode across enemy lines.  He suggested that the Arleigh Burke took on hostile fire from scud missiles, water mines and WMD.  He also reported that the ships ventilation system was shut down and he felt himself suffocating.  He stated that he passed out from lack of oxygen until he heard the general quarters announcement.

At his VA examination in February 2013, the Veteran told the examiner that he was confronted by hostile fire in November 1998, as well as being in a full-fledged war with Tomahawk missiles.  He also reported experiencing chemical warfare with casualties, but he stated that this information was "black ops" and indicated that his files were sealed.  

VA obtained the deck logs from the Veteran's ship, the U.S.S. Arleigh Burke, which showed that the ship did sail through Persian Gulf waters.  However, the logs simply fail to support any of the Veteran's allegations that his ship was subject to incoming fire to include chemical warfare or SCUD missiles.  Moreover, while the Veteran appears to be focused on Operation Desert Fox, it is noted that this operation occurred between December 16-19, 1998, when the U.S.S. Arleigh Burke was docked in Norfolk, Virginia, according to the ship's logs.  

As such, it would not appear that the ship participated in this operation as the Veteran has asserted.  

The Veteran also failed to provide sufficient evidence to document any combat service, being fired upon, or witnessing any ethnic cleansing.  As such, to the extent that the Veteran asserts that he has PTSD as the result of fear of hostile military or terrorist activity, there is simply no evidence to corroborate his assertions of exposure to hostile military or terrorist activity, and actually highly probative evidence against this finding.  The Veteran's DD-214 does not show any evidence of combat, and the deck logs from the U.S.S. Arleigh Burke fail to describe any of the incidents that the Veteran alleges which might be consistent with fear of hostile military or terrorist activity, such as incoming scud missiles or chemical attacks.  The evidence obtained provides proof against the claim of high probative weight.

Additionally, to the extent that the Veteran has asserted that he has PTSD as the result of allegedly being assaulted by shore police, it has been thoroughly discussed above how this event is simply not felt to have occurred as it is not established by any credible evidence and is only supported by the Veteran's incredible allegations.  His statements in service provide evidence against his current recollections. 

As such, the evidence simply fails to corroborate any reported stressor and therefore, even if PTSD were to be diagnosed, the criteria for service connection would not be met.  Accordingly, service connection for PTSD is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letters dated in February and June 2006, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment and personnel records, VA treatment records, Vet Center treatment records, and private psychiatric treatment records have all been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The deck logs from the USS Arleigh Burke were also obtained from October-December 1998.  These records were received after the last supplemental statement of the case.  However, the Veteran's representative in his November 2013 brief indicated that RO review of any evidence submitted after the July 2013 supplemental statement of the case is waived.  As such, remand is not required.

The Veteran was also provided with a number of VA examinations (the reports of which have been associated with the claims file).  The Board finds the most recent VA examination was thorough and adequate and provides a sound basis upon which to base a decision with regard to the Veteran's claim.  

The Veteran's representative in a November 2013 brief argued that the examination was inadequate in that the examiner did not specifically address the statements from other medical professionals which suggested that the Veteran's psychiatric impairment onset during his military service.  However, to the extent that the VA examiner failed to do this does not in the Board's opinion render the opinion inadequate for rating purposes, as it is ultimately the Board's role as finder of fact to assess the probative value and weight assigned to each piece of medical evidence, and this was done in the decision above.  The examiner was not asked by the Board to consider these other medical statements, and thus a remand is not compelled pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998).  
 
The VA examiners' opinions are supported by the evidence of record and bolstered by full explanations.  As such, the Board concludes that the VA psychiatric examinations are fully adequate.  In this regard, it is important to note that the critical issue in this case is what did, and did not, occur to the Veteran during his service and what symptoms the Veteran did, and did not, have during service.  These are factual determinations.  These are factual determinations that must be made by the Board.  Additional medical evaluations will be of limited probative value regarding these critical issues. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for an acquired psychiatric disability, to include PTSD and schizophrenia, is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


